WHEREAS, the judgment of this court was entered on December 28, 1982 (425 So.2d 122) reversing the summary judgment of the Circuit Court for Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 11, 1984, 457 So.2d 1377, and mandate now lodged in this court, quashed a portion of this court’s judgment relating to the running of the statute.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on February 18, 1983 is withdrawn; the judgment of this court filed in this cause on December 28, 1982, except as is affirmed by the judgment of the Supreme Court dated October 11, 1984 is vacated; and the said opinion and judgment of the Supreme Court is herewith made the opinion and judgment of this court. The summary judgment appealed from herein is reversed and the cause is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion. Costs allowed shall be taxed in the trial court (Rule 9.400 a Florida Rules of Appellate Procedure).